U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 August 3, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re:Buffalo Funds (the “Trust”) Securities Act Registration No: 333-56018 Investment Company Act Registration No: 811-10303 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Fund dated July 29, 2011, and filed electronically as Post-Effective Amendment No. 30 to the Fund’s Registration Statement on Form N-1A on July 29, 2011. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-5384. Sincerely, /s/ Angela L. Pingel Angela L. Pingel, Esq. For U.S. Bancorp Fund Services, LLC
